Citation Nr: 1400501	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-16 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to March 1971.

This matter is on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appellant testified before the undersigned at a Video Conference Board hearing in September 2012.  A transcript is of record.


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence that the Veteran had bilateral foot disorders, diagnosed as pes planus and hallux valgus, that preexisted his entry into active service in April 1969.

2.  Clear and unmistakable evidence establishing that the Veteran's preexisting bilateral foot disabilities did not increase in severity during his active military service has not been presented.


CONCLUSION OF LAW

Service connection for bilateral foot disabilities, diagnosed as pes planus and hallux valgus, is warranted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the Veteran's bilateral foot disabilities, which constitutes a complete grant of the benefit sought on appeal.  No discussion of VA's duty to notify or assist is necessary.
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (2013).  A Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  Clear and unmistakable evidence "is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).

Pursuant to the Board's August 2013 VHA request, in an opinion received in September 2013, a VA orthopedic surgeon stated that the Veteran's pes planus and hallux valgus existed prior to service.  He noted that the Veteran himself complained of foot pain at the time of his enlistment.  Further, while pes planus was not diagnosed until three months after he entered service, the examiner that it was "clear" that his bilateral foot deformity was acquired as a juvenile deformity prior to service.  He explained that acquired flat feet typically takes years to occur and that it was not medically probable that the Veteran's pes planus developed within three months.  The Board finds this opinion more than sufficient to establish that the Veteran's bilateral pes planus clearly and unmistakably preexisted his active service.  

Next, in a November 2013 opinion, the same VHA examiner stated that there was  greater than 50 percent likelihood that the Veteran's pes planus was not aggravated by his active service.  However, with regard to whether there was clear and unmistakable evidence that the Veteran's foot disorders were not aggravated beyond their natural progression in service, he could not say with 100 percent certainty that these conditions were not aggravated therein.  It was not undebatable.  The second prong of the presumption of soundness has not been rebutted.  See Horn.

Thus, in light of the medical opinions from the VHA medical expert, the Board finds that service connection for the Veteran's bilateral foot disability (hallux valgus and pes planus) is warranted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a bilateral foot disability, diagnosed as hallux valgus and pes planus, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


